Notice of Allowability
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 16 December 2021 has been entered.  
The rejection of claims 1-5 and 7-13 under 35 U.S.C. 112, second paragraph has been withdrawn in light of Applicants amendment filed 16 December 2021.
The rejection of claims 1, 4, 5, 7 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lei et al. (“Pilot Scale Recovery of Proteins from a Pea Whey discharge
by Ultrafiltration”, Food Science and Technology, vol. 32, no. 3, May 1, 2001, pp. 149-158)
in view of Swanson et al. (“Pea and Lentil Protein Extraction and Functionality” – JAOCS,
Vol. 67, no. 5, 1990, pp. 276-277) and Lawhon et al. (US 5,086,166) and claims 2, 3, 8, 11 and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lei et al. (“Pilot Scale Recovery of Proteins from a Pea Whey discharge by Ultrafiltration”, Food Science and Technology, vol. 32, no. 3, May 1, 2001, pp. 149-158) in view of Swanson et al. (“Pea and Lentil Protein Extraction and Functionality” – JAOCS, Vol. 67, no. 5, 1990, pp. 276-277) and Lawhon et al. (US 5,086,166) as applied to claim 1, and further in view of Woodard et al. (“Bioseparation: Proteins”, Encyclopedia of Agricultural, Food, and Biological Engineering, 2 Volume Set (2nd Edition)-bioprocessing of Fluids from Transgenic Animals. Taylor & Francis, (2010), p. 199) are withdrawn in light of Applicants’ amendment and remarks filed 16 December 2022.
Claims 1-5 and 7-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Lei et al., disclose a method of producing pea proteins from pea whey comprising the steps of (a) passing pea whey through a centrifuge to remove 
Lei et al. disclose wherein the pea whey is obtained by: (a) extracting a pea slurry under alkaline conditions; (b) separating starch and fiber components from a protein slurry by centrifugation; and (c) precipitating a protein curd (i.e. protein-rich composition) from pea whey (i.e. soluble fractions supernatant) by isoelectric precipitation (p. 150/Fig. 1).  
Lei et al. does not disclose a step of microfiltering said soluble fraction or a step of subjecting said ultrafiltration permeate to reverse osmosis.
While Lawhon et al. teach a method of obtaining protein products from oilseed, the method comprising the steps of: (a) extracting proteins from soybean materials; (b) separating solubilized proteins from insoluble components by centrifugation to yield protein extract and an insoluble residue; (c) ultrafiltering the protein extract to obtain a ultrafiltration permeate and ultrafiltration retentate; (d) subjecting the ultrafiltration permeate to reverse osmosis (RO) to obtain a RO permeate and RO retentate (Figure 1, C9/L50-51), the reference does not suggest applying reverse osmosis to obtain a reverse osmosis permeate enriched in a particular protein fraction.  Rather, Lawhon et al. teaches the effluent (i.e.reverse osmosis permeate) discharged after reverse osmose, is water that is clear than before it entered the system and contains fewer solids than normal tap water (C9/L58-68).  Lawhon et al. does disclose a reverse osmosis permeate enriched with protein.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759